DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0221424 A1 to Kobayashi et al. (hereinafter Kobayashi).
Regarding claim 1, Kobayashi discloses a sintered ferrite magnet (para [0002]) represented by the general formula of Ca1-x-yLaxAyFe2n-zCoz (para [0072]), where Co is substituted by 50% or less Zn (para [0083]) and y=0 (para [0075]), which is formula  Ca1-x-yLaxFe2n-z(Co,Zn)z, that overlaps and encompasses instantly claimed formula   Ca1-x LaxFe2n-zCoyZnz..
Kobayashi discloses the atomic ratios of metal elements of Ca, La, Fe, Co and Zn, wherein 
0.3 ≤ 1-x ≤ 0.65 (Ca) (para [0073]), which overlaps instantly claimed range 0.25 < (1-x) < 0.6 (based on instantly claimed range 0.4 < x < 0.75),

0.25 ≤ z ≤ 0.65 (Co, Zn) (para [0076]) where Co is substituted by 50% or less by mole of Co (para [0083]) providing 0.25 ≤ z ≤ 0.65 Co, which overlaps the instantly claimed range of 0.15 ≤ y < 0.4 and 0 to 0.325 Zn, which overlaps the instantly claimed range 0.11 ≤ z < 0.4, 
0.25 ≤ (Co+Zn) ≤ 0.65, as discussed above, which overlaps instantly claimed range 0.26 ≤ (y + z) < 0.65, and 
4.5 ≤ n ≤ 7 (para [0077]), which overlaps instantly claimed range 3 ≤ n ≤ 6.
 2n is a molar ratio represented by 2n = (Fe + Co + Zn)/ (Ca + La).  Note that Kobayashi teaches 2n as 9 to 14 (4.5 ≤ n ≤ 7 (para [0077])).  Based on the above ranges, 2n = ((8.35 to 13.75) + (0.25 to 0.65)/ (0.6 to 1.3)) = 6.6 to 14.33 which overlaps 9 to 14.  
The reference further discloses 0-1.8% by mass SiO2 (para [0029] and [0104]), which overlaps the instantly claimed range of 0-0.45% by mass.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  It would also be obvious to one of ordinary skill in the art to control the amount of each element to control magnetic properties such as HcJ, Br and Hk/HcJ (para [0014]). 

Regarding claim 12, Kobayashi discloses a sintered ferrite magnet (para [0002]) represented by the general formula of Ca1-x-yLaxAyFe2n-zCoz (para [0072]), where Co is substituted by 50% or less Zn (para [0083]) and y=0 (para [0075]), which is formula  1-x-yLaxFe2n-z(Co,Zn)z, that overlaps and encompasses instantly claimed formula   Ca1-x LaxFe2n-zCoyZnz..
Kobayashi discloses the atomic ratios of metal elements of Ca, La, Fe, Co and Zn, wherein 
0.3 ≤ 1-x ≤ 0.65 (Ca) (para [0073]), which overlaps instantly claimed range 0.25 < (1-x) < 0.6 (based on instantly claimed range 0.4 < x < 0.75),
0.3 ≤ x ≤ 0.65 (La) (para [0074]), which overlaps instantly claimed range 0.4 < x < 0.75 (La),
0.25 ≤ z ≤ 0.65 (Co, Zn) (para [0076]) where Co is substituted by 50% or less by mole of Co (para [0083]) providing 0.25 ≤ z ≤ 0.65 Co, which overlaps the instantly claimed range of 0.15 ≤ y < 0.4 and 0 to 0.325 Zn, which overlaps the instantly claimed range 0.11 ≤ z < 0.4, 
0.25 ≤ (Co+Zn) ≤ 0.65, as discussed above, which overlaps instantly claimed range 0.26 ≤ (y + z) < 0.65, and 
4.5 ≤ n ≤ 7 (para [0077]), which overlaps instantly claimed range 3 ≤ n≤ 6.
 2n is a molar ratio represented by 2n = (Fe + Co + Zn)/ (Ca + La).  Note that Kobayashi teaches 2n as 9 to 14 (4.5 ≤ n ≤ 7 (para [0077])).  Based on the above ranges, 2n = ((8.35 to 13.75) + (0.25 to 0.65)/ (0.6 to 1.3)) = 6.6 to 14.33 which overlaps 9 to 14.  
The reference further discloses 0-1.8% by mass SiO2 (para [0029] and [0104]), which overlaps the instantly claimed range of 0-0.45% by mass.  See MPEP 2144.05(I), cited above.  It would also be obvious to one of ordinary skill in the art to control the 
Kobayashi further discloses wherein part of La is substituted by at least one of rare earth elements excluding La in the above general formula (para [0080]).



Regarding claims 2 and 14, Kobayashi discloses the sintered ferrite magnets according to claims 1 and 12, wherein said y(Co) meets 0.25 ≤ z ≤ 0.65 (para [0076]), which overlaps instantly claimed range 0.15 ≤ y ≤ 0.35 and z(Zn) meets 0 to 0.325 Zn, as discussed above, which overlaps instantly claimed range 0.15 ≤ z ≤ 0.35. See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amounts of Co and Zn to control magnetic properties such as HcJ and Br (para [0083]). 

Regarding claims 3, 8, 9 and 15-17, Kobayashi discloses the sintered ferrite magnets according to claims 1 and 12, wherein said x(La) meets 0.3 ≤ x ≤ 0.65 (La) (para [0074]), which overlaps instantly claimed ranges of 0.475 ≤ x ≤ 0.7, 0.55 ≤ x ≤ 0.7 and 0.6 ≤ x ≤ 0.7.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amount of La to control magnetic properties such as Br and Hk/HcJ (para [0080]). 

claims 4, 10, 11 and 18-20, Kobayashi discloses the sintered ferrite magnet according to claims 1 and 12, wherein said y and z meet 0.25 ≤ (Co+Zn) ≤ 0.65, as discussed above (para [0076] and [0083]), which overlaps instantly claimed ranges of  0.26 ≤ (y + z) ≤ 0.6,  0.3 ≤ (y + z) ≤ 0.6 and 0.35 ≤ (y + z) ≤ 0.6.  See MPEP 2144.05(I), cited above. It would also be obvious to one of ordinary skill in the art to control the amounts of Co and Zn to control magnetic properties such as HcJ and Br (para [0083]). 

Regarding claim 13, Kobayashi discloses the sintered ferrite magnet according to claim 12, wherein 50% or less by mol of La is substituted by at least one of rare earth elements excluding La in the above general formula (para [0080]).

Response to Arguments
Applicant’s arguments with respect to the 112(d) rejections of claims 6 and 7 have been considered but are moot because the claims have been canceled.

Applicant's arguments filed, regarding Kobayashi, 2/25/21 have been fully considered but they are not persuasive. Applicant argues that “Kobayashi does not disclose a specific example of a sintered ferrite magnet containing 0-0.45% by mass SiO2 and a specific example of a sintered ferrite magnet containing Zn”.  However, the reference is not limited to the examples.  The broad teaching of the reference expressly recites 0-1.8% by mass SiO2 in para [0029], which overlaps the instantly claimed range of 0-0.45% by mass SiO2.  See MPEP 2144.05(I), cited above. The broad teaching of the reference expressly recites substituting part (50% or less) of Co by at least one of Zn, Ni and Mn in para [0083] and further discloses that substitution of Co by Zn can improve Br.  Therefore, the reference does teach a ferrite magnet containing Zn and an overlapping amount of SiO2.  
In response to applicant's argument that the object of Kobayashi is to improve HcJ, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note that para [0014] of the reference states that the object of the invention is to provide a sintered ferrite magnet having improved HcJ with high Br and high Hk/HcJ (para [0014]).
Applicant further argues that para [0105] of Kobayashi states that “To improve HcJ, the amount of SiO2 added is more preferably 1-1.8% by mass, most preferably 1.1-1.6% by mass.” but does not recommend the use of 0-0.45% by mass of SiO2.  However, the paragraph immediately preceding this paragraph, para [0104] in Kobayashi, expressly recites 0-1.8% SiO2.  See MPEP 2123(I) which states that embodiments”.  Also see MPEP 2123(II) which states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  The reference discloses an overlapping amount of SiO2.  Also note that the publication of the instant disclosure expressly recites that the “sintered ferrite magnet of the present invention preferably contains 1.8% or less by mass of SiO2” in para [0024], which is essentially the Kobayashi SiO2 content.
Applicant also argues that “It is known that the substitution of part of Co by Zn in sintered Sr-La-Co ferrite magnets improves Br little, while drastically decreasing HcJ (paragraph [0006] of the present application). However, the present invention can provide a sintered Ca-La-Co ferrite magnet in which part of Co is substituted by Zn and without a large amount of SiO2 improving HcJ (only 0-0.45% by mass), having high Br with little decrease in HcJ”. However, as discussed above, the Kobayashi teaches the presence of overlapping amounts of SiO2 and Zn and seeks to provide a sintered ferrite magnet having both improved HcJ and high Br (para [0014]).
Applicant further argues that “Kobayashi discloses a technical idea preventing a sintered ferrite magnet from decreasing in HcJ by adding a large amount of SiO2; however, it does not discloses a technical idea preventing a sintered ferrite magnet from decreasing in HcJ by adding a small amount of SiO2”.  However, as discussed above, the reference teaches 0-1.8% SiO2, which overlaps the instantly claimed range of 0-0.45% by mass and therefore overlaps and encompasses a small amount of claim 5 was drawn to 1.8% or less by mass of SiO2.
Therefore, the 103 rejection of claims 1-4 as obvious over Kobayashi stands. 
The 103 rejection of claims 5-7 as obvious over Kobayash9i is moot because the clams have been canceled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734